PER CURIAM.
Appellant raises three points on appeal. As to his first two points, we affirm. The third point is that the written order of revocation of probation recites a violation; namely, giving false information to a police officer, which was not considered by the trial court at the revocation hearing. The state concurs that this was error.
Accordingly, we affirm in part and reverse in part and remand to the trial court with directions that the third alleged violation be stricken from the written order of revocation of probation.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
MOORE and GLICKSTEIN, JJ., concur.
ANSTEAD, J., dissents with opinion.